Title: To George Washington from William Heath, 26 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 26. 1782.
                  
                  The inclosed memorandum was sent me the last evening by colonel Webb, and is submitted for such directions as your excellency may think proper to give in any of the particulars mentioned.  I have the honor to be With the greatest respect, Your excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        
                           c.26 August 1782
                        
                     
                     Some of the Companies have only a partial supply of Ammunition.
                     A deficiency of Commissioned & Noncommissioned Officers.
                     A Deficiency in the Music, & the necessary articles for repairing Drums much wanted.
                     No mode for repairing the Arms.
                     Wanting a Brigade Major—Brigade Qr Master—and a Forage Master.
                     Waggons for moveing the Tents & the Officers light Baggage.
                     
                  
                  
               